Citation Nr: 1546153	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1994 to September 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) which, in pertinent part, denied service connection for tinnitus.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 3 8 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus/ringing in his ears during active service after performing grenade training exercises.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as tinnitus becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service personnel records reflect that his military occupational specialty (MOS) was corrections and he earned a sharpshooter marksmanship qualification badge with a pistol bar.  The RO conceded that the Veteran experienced acoustic trauma during active service.  

In his November 2012 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that his tinnitus began during active service.  

At a January 2013 VA audiological examination, the Veteran complained of tinnitus which began during active service after he participated in grenade and firearms training exercises.  The Veteran was diagnosed with tinnitus.  The examiner concluded that the Veteran's tinnitus was "less likely than not (less than 50% probability) caused by or a result of military noise exposure" as the Veteran "had excellent hearing throughout military service as shown by audiometric data" and "[t]here were no complaints of tinnitus found during active duty service."  

In his May 2013 notice of disagreement, the Veteran acknowledged that he did not complain of tinnitus during active service.  He advanced that he did not know the medical term for ringing in the ears at the time and he thought that the disability would go away.  

In an October 2014 addendum to the January 2013 VA audiological report, the VA audiologist commented that: "[i]n my opinion, the Veteran's tinnitus is less as likely as not (less than 50/50 probability) caused by or a result of military noise exposure;" "[t]innitus symptoms such as described by the veteran are highly subjective;" "[e]ven in the case of noise exposure, a clear nexus cannot be established between noise and tinnitus, unless it is documented in [service treatment records] or on physical exams from the time of military service;" "[t]herefore, tinnitus onset many years following military separation is not likely a symptom of military noise-induced impairment;" and "[w]ith so many possible other factors, and the lack of evidence to support tinnitus happening as a direct result of military service, the opinion is negative."  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  VA has conceded that the Veteran had in-service acoustic trauma.  The Veteran reported the onset of ringing of the ears/tinnitus during active service which has persisted to the present day.  The Veteran has been diagnosed with recurrent tinnitus on post-service examination.  While she concluded that the Veteran's tinnitus is less as likely as not (less than 50/50 probability) caused by or a result of military noise exposure, the VA examiner conceded that tinnitus symptoms in general are "highly subjective;" there were "so many possible other factors" besides his military noise exposure that may have caused the Veteran's tinnitus; and she could not generally establish "a clear nexus" between noise exposure and the onset of tinnitus "unless it is documented in [service treatment records] or on physical exams from the time of military service."  The examiner did not identify the "possible other factors" in the onset of the Veteran's diagnosed tinnitus or clarify whether they occurred during or after service separation.  The January 2013 VA audiological evaluation and the addendum thereto do not clearly attribute the Veteran's tinnitus to an intercurrent cause or causes.  

While clearly not a model of clarity, the VA auditory evaluation of record reflects that the Veteran presented competent evidence of the in-service manifestation of tinnitus; he was diagnosed with tinnitus; and no findings were advanced that his tinnitus was clearly attributable to intercurrent causes.  Given the provisions of 38 C.F.R. § 3.303(b) and upon resolution of all reasonable doubt in the Veteran's favor, the Board is constrained to conclude that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


